The foregoing opinion of CAMPBELL, C., is adopted as the opinion of the court. The judgment is affirmed. All concur.
                    ON MOTION FOR REHEARING.
On motion for rehearing the defendant says "the statement of Gonce was introduced in evidence for the benefit of the court. The court was the only one to properly pass upon what the statement contained and whether or not it constituted sufficient grounds to create a bona fide controversy." This contention is made for the first time in the motion for rehearing. Neither in assignments of error, points and authorities, nor in argument does the defendant make the present claim concerning the statement of Gonce. *Page 854
Moreover, the claim that the statement of Gonce was for the court, not for the jury, is not consistent with the defendant's conduct at the trial. It not only offered the Gonce statement in evidence, but when the statement was excluded, saved an exception to the ruling, and it introduced and read the statement of Fleener to the jury.
The main opinion ruled the case on its own facts and to that ruling we adhere. The motion for rehearing is overruled. Sperry,C., concurs.